Exhibit 10.1

SETTLEMENT AGREEMENT

 

This Settlement Agreement (hereafter the “Agreement”) is made between
BreathableBaby, LLC (“BreathableBaby-MN”), a Minnesota limited liability
company; BreathableBaby, LLC (“Breathablebaby”), a Delaware limited liability
company, formerly named BB Opco, LLC; Crown Crafts, Inc., a Delaware
corporation; and Crown Crafts Infant Products, Inc., a Delaware corporation.

 

WHEREAS BreathableBaby-MN has alleged that Defendants infringe United States
Patent No. 7,055,192 in BreathableBaby, LLC v. Crown Crafts, Inc. et al., Civil
Action No. 12-cv-00094-PJS-TNL, now pending in the United States District Court
for the District of Minnesota (hereafter the “Action”);

 

WHEREAS the Parties desire that the Action and any and all claims and
counterclaims for patent infringement and damages be fully and finally settled;
and

 

THEREFORE, with due consideration hereby acknowledged, the Parties agree as
follows:

 

DefinitionS

 

For the purposes of this Agreement, the following words and phrases shall have
the following meanings:

 

1.     “ASSERTED PATENT” shall mean U.S. Patent No. 7,055,192.

 

2.     “COVERED PRODUCTS” shall mean mesh crib liners with the percentages of
mesh and overall height and length dimensions per the attached spec sheets
(Appendix A and B) including: (a) a microfiber mesh liner product with 39.21%
mesh (based on total area of all four pieces) with a manufacturing tolerance of
+/- 4% of mesh such that the maximum amount of mesh shall never exceed 40.78%,
the height of the liner cannot exceed 10 inches, and the height of the mesh
cannot exceed 4.375 inches (attached as Appendix A); and (b) a polycotton mesh
liner product with 38.70% mesh (based on total area of all four pieces) with a
manufacturing tolerance of +/- 4% of mesh such that the maximum amount of mesh
shall never exceed 40.25%, the height of the liner cannot exceed 10 inches, and
the height of the mesh cannot exceed 4.375 inches (attached as Appendix B). The
COVERED PRODUCTS may be made of less mesh and any fabric.

 

3.     “DEFENDANTS” and “DEFENDANT” shall mean, collectively and individually,
Crown Crafts, Inc. and Crown Crafts Infant Products, Inc.

 

4.     “EFFECTIVE DATE” shall mean August 15, 2014, the date on which the
PARTIES reached agreement.

 

5.      “PARTIES” shall mean BreathableBaby, Breathablebaby-mn and DEFENDANTS.

 

 

 
Confidential
1

--------------------------------------------------------------------------------

 

 

6.     “PARTY” shall mean BreathableBaby, Breathablebaby-mn or DEFENDANT.

 

7.     “THIRD PARTY” shall mean any entity other than a PARTY to this Agreement.

 

 

product change/transition period/reporting

 

8.       DEFENDANTS shall not authorize, directly or indirectly, or themselves
make, import, sell or offer to sell worldwide any mesh liner product other than
the COVERED PRODUCTS after the EFFECTIVE DATE. All mesh liner products ordered
by DEFENDANTS from manufacturers shall be at or below the percentages of mesh
and heights illustrated in the product specifications of Appendices A-B.

 

9.       The PARTIES may disclose to a THIRD PARTY only the amount of mesh in
the COVERED PRODUCTS consistent with the amount of mesh authorized by this
Agreement and shown in Appendices A-B. DEFENDANTS agree to not market or
otherwise describe the amount of mesh in the COVERED PRODUCTS as greater than
the amount of mesh authorized by this Agreement and shown in Appendices A-B.

 

10.     The COVERED PRODUCTS shall be labeled “Licensed under BreathableBaby’s
U.S. Patent No. 7,055,192” on the back of each package in the same font, font
size and all caps style as “MADE IN CHINA” as shown in the NoJo Secure-Me® Crib
Liner packaging language in Appendix D.

 

11.     DEFENDANTS agree to not order any more of their current mesh liner
products worldwide, which are accused of infringement in this Action, and will
not sell more than their current inventory as of the EFFECTIVE DATE of the
products worldwide, products in transit from DEFENDANTS’ suppliers and products
on order from DEFENDANTS’ suppliers as of the EFFECTIVE DATE, which together are
no more than 36,552 units, during the transition periods defined below.

 

12.     During the six-month period beginning on the EFFECTIVE DATE of this
Agreement (“Transition Period One”), DEFENDANTS will limit the amount of total
units of the current mesh liner products sold to each current customer of these
products to a quantity that is no more than double the average monthly sales of
the previous twelve-months for that customer for each month during the six-month
period. Notwithstanding the above, the PARTIES acknowledge that DEFENDANTS
exceeded the per month limit on sales through October, and DEFENDANTS have
agreed to not sell any more units under this paragraph.

 

13.     Notwithstanding Paragraph 12 defining Transition Period One, DEFENDANTS
may sell any quantity of the current mesh liner products (not to exceed 36,552
units in total sales to all customers) to the following customers for a
twelve-month period beginning from the EFFECTIVE DATE of this Agreement
(“Transition Period Two”):

 

Burlington Coat Factory

TJ Maxx (including Marshalls, Winners Canada & Home Goods)

Ross Stores (including DD’s)

Tuesday Morning

Big Lots

 

 

 
Confidential
2

--------------------------------------------------------------------------------

 

 

14.     DEFENDANTS will sell the current mesh liner products only to customers
that will sell the products directly to consumers. DEFENDANTS shall not sell
worldwide the current mesh liner products to any wholesaler or other customer
who will re-sell the products to retailers, wholesalers or others after the
EFFECTIVE DATE.

 

15.     Under no circumstances will DEFENDANTS sell any of the current mesh
liner products to Target or Wal-Mart after the EFFECTIVE DATE.

 

16.     DEFENDANTS agree to provide a monthly report for each full fiscal month
starting with December 5, 2014 by customer and quantity to BREATHABLEBABY
showing all items of the current mesh liner products sold by DEFENDANTS during
the transition periods, Transition Period One and Transition Period Two.
DEFENDANTS’ fiscal month periods are included in Appendix E. The monthly report
shall be emailed to Erik Swenson at erik.g.swenson@nortonrosefulbright.com and
Steve Marton at smarton@visiocap.com

 

COVENANT NOT TO SUE

 

17.     Subject to the terms and conditions of this Agreement, including the
payment provided under Paragraph 22, BREATHABLEBABY on behalf of itself and
BREATHABLEBABY-MN hereby covenants not to sue DEFENDANTS for infringement of any
patent, including any patent that may issue in the future, with respect to
making, importing, using, selling, or offering to sell the COVERED PRODUCTS. The
covenant set forth in this paragraph shall bind any and all successors and
assigns (at any time in the future) of any patent, including any patent that may
issue in the future. No rights or covenants are granted by BREATHABLEBABY or
BREATHABLEBABY-MN except as expressly provided herein, whether by implication,
estoppel or otherwise.

 

RELEASE

 

18.     Subject to the payment provided under Paragraph 22, BREATHABLEBABY and
BREATHABLEBABY-MN irrevocably release and forever discharge DEFENDANTS and their
officers, directors, employees, attorneys, agents, insurers, representatives,
managers and members from all claims for patent infringement and damages in the
Action.

 

19.     Each DEFENDANT irrevocably releases and forever discharges
BREATHABLEBABY and BREATHABLEBABY-MN and their officers, directors, employees,
attorneys, agents, insurers, representatives, managers and members from all
counterclaims in the Action. BREATHABLEBABY and BREATHABLEBABY-MN shall have no
liability or responsibility to anyone with respect to the COVERED PRODUCTS,
including with respect to their quality, specifications, branding, performance,
or compliance with applicable law or regulations.

 

 

 
Confidential
3

--------------------------------------------------------------------------------

 

 

20.     Each PARTY irrevocably releases and forever discharges its officers,
directors, employees, attorneys, agents, insurers, representatives, managers and
members from any and all claims related to the Action.

 

Dismissal

 

21.     Within five (5) business days of the payment of the consideration under
Paragraph 22, the PARTIES shall submit to the Court a motion for dismissal with
prejudice of the Action and any claims and counterclaims thereunder in the form
attached hereto as Appendix C. In addition, DEFENDANTS, BREATHABLEBABY and
BREATHABLEBABY-MN agree to execute such additional papers and motions to be
filed with the Court prior to filing a motion for dismissal as may be necessary
to cause the Court to add BREATHABLEBABY as a real party in interest or effect a
disposal of all issues before it and a dismissal with prejudice of the Action
and any claims and counterclaims thereunder.

 

PAYMENT

 

22.     In full settlement of all claims of BREATHABLEBABY and BREATHABLEBABY-MN
against DEFENDANTS in the Action, DEFENDANTS shall pay BREATHABLEBABY on or
before December 12, 2014 a total, one-time lump sum amount of $850,000.00 (eight
hundred and fifty thousand and no/100 U.S. Dollars) payable to BREATHABLEBABY by
wire to:

 

Bank:                        

Account #:             

Routing Number:    

Account Name:       

 

23.     The PARTIES agree this is a litigation settlement and no representation
or admission is made that the foregoing consideration represents a reasonable
royalty for the infringement alleged in the Action and no representation or
admission is made with respect to the truth of any allegation contained in any
claim, defense or counterclaim in the Action.

 

24.     All taxes imposed as a result of the existence of this Agreement or the
performance hereunder shall be paid by the PARTY required to do so by applicable
law.

 

EXPENSES

 

25.     Each PARTY shall be responsible for its own expenses (including
attorneys’ fees and costs) incurred with respect to the Action and the
Agreement.

 

WARRANTIES AND REPRESENTATIONS

 

26.     Each PARTY represents and warrants that: a) it has the right and
authority to enter into this Agreement, to grant the rights and releases herein,
to bind the PARTY to each and every obligation hereof and to fully comply with
the terms and conditions of this Agreement; b) it has taken all steps required
to enter into this Agreement; c) it is entering into this Agreement without
violating the terms of any other agreement or arrangement; d) it has the power
and authority to perform all transactions, duties and obligations set forth
herein; and e) the person signing on behalf of such PARTY has the power to bind
that PARTY.

 

 

 
Confidential
4

--------------------------------------------------------------------------------

 

 

27.     BREATHABLEBABY represents and warrants that a) BREATHABLEBABY is the
sole owner of and has legally valid title to the ASSERTED PATENT and all related
patents and pending patent applications, including all continuations,
continuations-in-part and divisionals that existed as of the EFFECTIVE DATE; and
b) BREATHABLEBABY has the full right, power, and authority to grant the releases
and covenants herein. BREATHABLEBABY will ensure the releases and covenants
herein shall be binding on any and all successors and assigns of the ASSERTED
PATENT and all related patent, pending patent applications, including all
continuations, continuations-in-part or divisionals that existed as of the
EFFECTIVE DATE.

 

28.     Each DEFENDANT represents and warrants it has the full right, power, and
authority to grant the releases herein.

 

ASSIGNMENT

 

29.     Each DEFENDANT may assign its rights in this Agreement to a THIRD PARTY
successor (the “SUCCESSOR”) upon the sale or transfer of all or substantially
all of its assets or stock (through merger, sale, or any other type of
transaction) (a “SALE TRANSACTION”); provided however that (i) the rights of
such DEFENDANT hereunder so assigned, including any releases and covenants not
to sue, extend only to COVERED PRODUCTS and will not extend to any other
products, services, or activities conducted by the SUCCESSOR prior to, on or
after the date of such SALE TRANSACTION; and (ii) the obligations of such
DEFENDANT hereunder will similarly be assigned to the SUCCESSOR. Otherwise,
DEFENDANT may not assign its rights in this Agreement.

 

NON-CONTEST

 

30.     DEFENDANTS shall not contest or assist in the contest in any forum,
including without limitation the United States Patent and Trademark Office or
any court, the validity or enforceability of any claim of the ASSERTED PATENT.
Assisting in the contest shall without limitation include directly or indirectly
funding the contest, participating in the contest or disclosing evidence or
arguments in support of the contest, except as allowed under Paragraph 36.

 

TERMINATION; AGREEMENT OBLIGATIONS NOT RELEASED

 

31.     This Agreement will remain in full force and effect until the earliest
to occur of the following events: (1) the expiration of the ASSERTED PATENT, or
(2) the entry of a final, non-appealable judgment by a court of competent
jurisdiction that claims 9 and 12-14 of the ASSERTED PATENT are invalid or
unenforceable, in which case the promises by DEFENDANTS in Paragraphs 8-16 and
the covenant by BREATHABLEBABY in Paragraph 17 are void.

 

32.     Notwithstanding anything to the contrary herein, the PARTIES reserve all
rights and remedies, including damages and equitable relief (other than
recession, termination or reformation of this Agreement to the extent not
expressly provided for herein) for breach of this Agreement by another PARTY and
nothing herein releases any PARTY from its respective obligations under this
Agreement or prevents any PARTY from enforcing the terms and conditions of this
Agreement against another PARTY.

 

 

 
Confidential
5

--------------------------------------------------------------------------------

 

 

NOTICES AND OTHER COMMUNICATIONS

 

33.     Any notice related to this Agreement shall be in writing and shall be
effective when received by registered mail, personally, or by recognized
overnight courier addressed to the PARTIES respectively, at the following
addresses:

 

If to BREATHABLEBABY, LLC, a Delaware company, or BREATHABLEBABY, LLC, a
Minnesota company:

 

Ian Schaffer

BreathableBaby, LLC

2841 Hedberg Drive

Minnetonka, MN 55305

ian@breathablebaby.com

 

With a copy to:

 

Erik G. Swenson

Fulbright & Jaworski, LLP

2100 IDS Center, 80 South Eight Street

Minneapolis, MN 55402-2112

Erik.g.swenson@nortonrosefulbright.com

 

 

If to Crown Crafts, Inc. or Crown CraftS Infant Products, Inc.:

Randall Chestnut

Crown Crafts, Inc.

916 S. Burnside Avenue

Gonzales, LA 70737

 

With a copy to:

Phil McKinney
Rogers & Hardin LLP

229 Peachtree Street, NE

2700 International Tower

Atlanta, Georgia 30303

           and

Ruth Rivard

Stinson Leonard Street LLP

150 South Fifth Street, Suite 2300

Minneapolis, Minnesota 55402

   

 

34.     Each PARTY may give written notice of a change of its address to the
other PARTY, which address shall subsequently replace the respective address set
forth in the immediately preceding paragraph of this Agreement.

 

CONFIDENTIALITY REGARDING litigation and SETTLEMENT

 

35.     Each PARTY, including its officers and representatives agrees that it
will maintain in confidence and not disclose to any THIRD PARTY: (i) the
Agreement or any of its terms except as disclosed in the joint press release
provided in Paragraph 43; (ii) any drafts of this Agreement or any
correspondence and other materials or documents drafted, produced, and or
exchanged between the PARTIES in connection with this Agreement; or (iii) the
content or the PARTIES’ discussions and negotiations regarding this Agreement
and settlement of the Action; or (iv) documents or information related to the
validity or invalidity of the ASSERTED PATENT. The information, documents and
materials specified in sub-paragraphs (i) – (iv) of this paragraph are
collectively referred to as the “Confidential Information.” Confidential
Information shall not include information that was already publically known at
the time of its disclosure.

 

 
Confidential
6

--------------------------------------------------------------------------------

 

 

 

36.     As an exception to the preceding paragraph of this Agreement, a PARTY
may disclose Confidential Information: (a) with written permission of the other
PARTY, (b) as required by valid subpoena, document request or court order; (c)
to any governmental body having jurisdiction and specifically requiring such
disclosure (including applicable securities laws and regulations, it being
understood that DEFENDANTS represent that they are required by the Securities
and Exchange Commission to and will file this Agreement with the Securities and
Exchange Commission), (d) to a PARTY’S accountants, legal counsel, tax advisors,
and other financial and intellectual property advisors subject to obligations of
confidentiality and/or privilege at least as stringent as those contained
herein, or (e) to a counterparty, in connection with a proposed merger,
acquisition, financing or similar transaction. If a PARTY receives a valid
request, subpoena or is ordered by court to produce Confidential Information,
that responding PARTY shall immediately notify the other PARTY in writing and
provide a copy of the subpoena, request or order, and shall provide no less than
ten (10) business days’ notice of the proposed release of such information
unless such judicial or governmental order, law, or regulation requires a
shorter period for compliance, in which case that responding PARTY must provide
notice as soon as reasonably possible. The other PARTY must notify the
responding PARTY promptly whether it intends to raise objections to the order,
subpoena or request, in whole or in part, and what those objections are. If the
other PARTY has no objections, the responding PARTY may proceed to respond to
the request, including the production of any requested documents. If the other
PARTY chooses to contest the request, the other PARTY will be responsible for
raising and litigating its own objections in response to the request, at its own
expense. Upon reasonable and timely request by the other PARTY, the responding
PARTY will seek a reasonable extension of time to respond or object to the
request. In that event, the responding PARTY will not respond to the order,
subpoena or document request or produce documents earlier than the due date for
such a response or document production, including any valid extension of time
granted by order of the court or by binding agreement among counsel. If no court
order or binding agreement among counsel has relieved the responding PARTY of
the obligation to comply with the request by the due date for the request (or
the extended due date, if applicable), the responding PARTY may respond to the
document request, including by producing documents. Confidential Information
produced under this paragraph must be produced under a protective order that
protects the produced Confidential Information with obligations at least as
stringent as those under which the Confidential Information was designated
during the Action or if there was no prior designation, as “Outside Attorneys’
Eyes Only.”

 

37.     Notwithstanding Paragraph 35, the PARTIES may disclose to a THIRD PARTY
that DEFENDANTS are not allowed to make or sell a crib liner product with a
greater amount of mesh than the COVERED PRODUCTS and that such COVERED PRODUCTS
will include a label as defined under paragraph 10.

 

 

 
Confidential
7

--------------------------------------------------------------------------------

 

 

MISCELLANEOUS PROVISIONS

 

38.     Choice of Law: This Agreement shall be construed, governed, interpreted
and applied in accordance with the laws of the State of Delaware, without regard
to principles of conflicts of laws, except that questions affecting the
construction and effect of any patent shall be determined by the law of the
country in which the patent was granted.

 

39.     Merger: The PARTIES acknowledge that this Agreement sets forth the
entire agreement and understanding of the PARTIES as to the subject matter
hereof, and shall not be subject to any change or modification except by the
execution of a written instrument executed to by authorized persons for the
PARTIES.

 

40.     Authority to Bind: Any person purporting to have the authority to enter
into this Agreement on behalf of or for the benefit of any PARTY hereby warrants
that he or she has such authority.

 

41.     Rights and Obligations of Persons Not Parties: Nothing contained in this
Agreement shall be deemed to create rights and obligations in persons not
PARTIES hereto other than as set forth herein.

 

42.     Advice of Counsel: Each PARTY acknowledges that it has read and
understands this Agreement, has received competent advice of counsel in the
matter, and agrees to be bound by its terms.

 

43.     Publicity: The PARTIES agree to issuing a joint press release as
follows:

 

[ex10-1img001.jpg]

 

 

For immediate release

December xx, 2014

 

 

Crown Crafts and BreathableBaby Settle Patent Litigation

 

Gonzales, Louisiana and Minneapolis, Minnesota – Crown Crafts, Inc. (NASDAQ-CM:
CRWS) and BreathableBaby, LLC jointly announced today that they have reached a
settlement with respect to a patent infringement lawsuit filed in January 2012
by BreathableBaby in Minneapolis regarding its U.S. Patent No. 7,055,192, which
claims certain innovations concerning mesh crib liners. Crown Crafts has agreed
to pay BreathableBaby $850,000.

 

 

 
Confidential
8

--------------------------------------------------------------------------------

 

 

“We are pleased that we were able to reach an amicable agreement, and now we can
devote our full attention to operating our business,” said E. Randall Chestnut,
Chairman, President and Chief Executive Officer. “A one-time charge was recorded
in the second quarter of our 2015 fiscal year, which ended September 28, 2014,
that will impact our full-year net income on an after-tax basis by approximately
$530,000, or $0.05 per share.”

 

In a statement released by BreathableBaby, they said "We are pleased with the
outcome of the case and will continue to enforce our patent rights against other
competitors as necessary to protect our intellectual property".

 

 

About Crown Crafts, Inc.

 

Crown Crafts, Inc. designs, markets and distributes infant, toddler and juvenile
consumer products, including crib and toddler bedding; blankets; nursery
accessories; room décor; burp cloths; bathing accessories; reusable and
disposable bibs; and disposable placemats, floor mats, toilet seat covers and
changing mats. The Company’s operating subsidiaries consist of Crown Crafts
Infant Products, Inc. in California and Hamco, Inc. in Louisiana. Crown Crafts
is among America’s largest producers of infant bedding, bibs and bath items. The
Company’s products include licensed and branded collections, as well as
exclusive private label programs for certain of its customers. The Company’s
website is www.crowncrafts.com.

 

 

 
Confidential
9

--------------------------------------------------------------------------------

 

  

About Breathable Baby, LLC

 

Founded in 2002, BreathableBaby designs, manufactures and sells infant bedding,
clothing and toys under the BreathableBaby™ Brand name. The cornerstone of the
company is their patented breathable mesh crib liner, which offers an
alternative to conventional crib bumpers. The Company’s products are available
in most major retailers in the U.S., including Target, Babies R’ Us, Buy Buy
Baby, Walmart and Amazon.com. The Company’s website is www.BreathableBaby.com.

 

Forward-Looking Statements

 

The foregoing contains forward-looking statements within the meaning of the
Securities Act of 1933, the Securities Exchange Act of 1934 and the Private
Securities Litigation Reform Act of 1995. Such statements are based upon
management’s current expectations, projections, estimates and assumptions. Words
such as “expects,” “believes,” “anticipates” and variations of such words and
similar expressions identify such forward-looking statements. Forward-looking
statements involve known and unknown risks and uncertainties that may cause
future results to differ materially from those suggested by the forward-looking
statements. These risks include, among others, general economic conditions,
including changes in interest rates, in the overall level of consumer spending
and in the price of oil, cotton and other raw materials used in the Company’s
products, changing competition, changes in the retail environment, the level and
pricing of future orders from the Company’s customers, the extent to which the
Company’s business is concentrated in a small number of customers, the Company’s
dependence upon third-party suppliers, including some located in foreign
countries, customer acceptance of both new designs and newly-introduced product
lines, actions of competitors that may impact the Company’s business,
disruptions to transportation systems or shipping lanes used by the Company or
its suppliers, and the Company’s dependence upon licenses from third parties.
Reference is also made to the Company’s periodic filings with the Securities and
Exchange Commission for additional factors that may impact the Company’s results
of operations and financial condition. The Company does not undertake to update
the forward-looking statements contained herein to conform to actual results or
changes in our expectations, whether as a result of new information, future
events or otherwise.

 

Contact:

At Crown Crafts, Inc.:                                   

Olivia Elliott                                        

Vice President and Chief Financial Officer                    

(225) 647-9124                                        

oelliott@crowncrafts.com                               

 

 

44.     Counterpart Execution: This Agreement may be executed in multiple
counterparts and by facsimile and/or by e-mail, and all executed counterparts
together shall constitute the original instrument.

 

45.     Severability: If any provision or any part of any provision of this
Agreement shall for any reason be held to be invalid, unenforceable or contrary
to public policy or any law or judicial decision, then the remaining provisions
of this Agreement, and the remaining portions of any provisions, shall not be
affected thereby and shall remain in full force and effect.

 

46.     Construction of Agreement: This Agreement is the product of negotiation
and preparation by and among each PARTY hereto and their respective attorneys.
Accordingly, all PARTIES hereto acknowledge and agree that this Agreement shall
not be deemed prepared or drafted by one PARTY or another, or the attorneys for
one PARTY or another, and shall be construed accordingly.

 

47.     Waiver. No waiver of any provision of this Agreement shall be deemed or
shall constitute a waiver of any other provision, whether or not similar, nor
shall any waiver constitute a continuing waiver unless expressly stated in
writing by the PARTY making the waiver. No waiver of any provision shall be
binding in any event unless executed in writing by the PARTY making the waiver.

 

 
Confidential
10

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the PARTIES have executed this Agreement on the date set
forth below.

 

 

 

BREATHABLEBABY, LLC,  

 

CROWN CRAFTS, INC.

 

 

 

 

 

 

 

A DELAWARE COMPANY

 

A DELAWARE COMPANY

 

 

By: /s/ Steve Marton                  

 

By: /s/ E. Randall Chestnut                   

 

 

Printed Name: Steve Marton     

 

Printed Name: E. Randall Chestnut     

 

 

Title: Board Member                    

 

Title: President / CEO                            

 

 

Dated: 12/5/2014                          

 

Dated: 12/5/2014                                     

 

 

 

 

 

 

 

 

 

 

 

 

BREATHABLEBABY, LLC.  

 

CROWN CRAFTS INFANT PRODUCTS, INC.

 

 

 

 

 

 

 

A MINNESOTA COMPANY

 

A DELAWARE COMPANY 

 

 

By: /s/ Steve Marton                  

 

By: /s/ E. Randall Chestnut                   

 

 

Printed Name: Steve Marton     

 

Printed Name: E. Randall Chestnut     

 

 

Title: Board Member                   

 

Title: Vice President                               

 

  Dated: 12/5/2014                             Dated:
12/5/2014                                         

 

 

 

 

 

 11

Confidential

 